UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-01466 Pioneer Fund (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J. Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: December 31 Date of reporting period: September 30, 2016 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. File the schedules as of the close of the reporting period as set forth in ss. 210.12-12 12-14 of Regulation S-X [17 CFR 210.12-12 12-14]. The schedules need not be audited. Pioneer Fund Schedule of Investments 9/30/2016 Shares Value COMMON STOCKS - 98.7% Energy - 6.9% Oil & Gas Equipment & Services - 1.2% Schlumberger, Ltd. $ Integrated Oil & Gas - 3.8% Chevron Corp. $ Oil & Gas Exploration & Production - 1.6% EOG Resources, Inc. $ Oil & Gas Refining & Marketing - 0.3% Phillips 66 $ Total Energy $ Materials - 3.4% Diversified Chemicals - 1.9% The Dow Chemical Co. $ Fertilizers & Agricultural Chemicals - 0.1% Agrium, Inc. $ Specialty Chemicals - 1.4% Ecolab, Inc. $ The Valspar Corp. $ Total Materials $ Capital Goods - 6.6% Industrial Conglomerates - 3.4% General Electric Co. $ Honeywell International, Inc. $ Construction & Farm Machinery & Heavy Trucks - 0.5% PACCAR, Inc. $ Industrial Machinery - 2.7% Illinois Tool Works, Inc. $ Ingersoll-Rand Plc $ Total Capital Goods $ Transportation - 3.3% Railroads - 3.3% CSX Corp. $ Union Pacific Corp. $ Total Transportation $ Media - 2.9% Broadcasting - 0.9% Scripps Networks Interactive, Inc. $ Cable & Satellite - 0.2% DISH Network Corp. $ Movies & Entertainment - 1.7% The Walt Disney Co. $ Publishing - 0.1% John Wiley & Sons, Inc. (Class A) $ Total Media $ Retailing - 6.8% General Merchandise Stores - 1.1% Dollar General Corp. $ Apparel Retail - 1.9% Ross Stores, Inc. $ The TJX Companies, Inc. $ Home Improvement Retail - 2.8% The Home Depot, Inc. $ Specialty Stores - 1.0% Tiffany & Co. $ Total Retailing $ Food & Staples Retailing - 2.0% Drug Retail - 2.0% CVS Health Corp. $ Total Food & Staples Retailing $ Food, Beverage & Tobacco - 6.5% Soft Drinks - 2.6% Dr. Pepper Snapple Group, Inc. $ The Coca-Cola Co. $ Packaged Foods & Meats - 3.9% Campbell Soup Co. $ General Mills, Inc. The Hershey Co. $ Total Food, Beverage & Tobacco $ Household & Personal Products - 0.5% Household Products - 0.5% The Clorox Co. $ Total Household & Personal Products $ Health Care Equipment & Services - 6.6% Health Care Equipment - 5.6% Abbott Laboratories $ Becton Dickinson and Co. CR Bard, Inc. Medtronic PLC $ Managed Health Care - 1.0% Aetna, Inc. $ Total Health Care Equipment & Services $ Pharmaceuticals, Biotechnology & Life Sciences - 9.9% Biotechnology - 2.4% AbbVie, Inc. $ Celgene Corp. * $ Pharmaceuticals - 6.2% Eli Lilly & Co. $ Pfizer, Inc. Zoetis, Inc. $ Life Sciences Tools & Services - 1.3% Thermo Fisher Scientific, Inc. $ Total Pharmaceuticals, Biotechnology & Life Sciences $ Banks - 7.2% Diversified Banks - 5.1% US Bancorp $ Wells Fargo & Co. $ Regional Banks - 2.1% The PNC Financial Services Group, Inc. $ Total Banks $ Diversified Financials - 2.0% Asset Management & Custody Banks - 0.0% State Street Corp. $ Investment Banking & Brokerage - 2.0% The Goldman Sachs Group, Inc. $ Total Diversified Financials $ Insurance - 3.6% Multi-line Insurance - 0.6% The Hartford Financial Services Group, Inc. $ Property & Casualty Insurance - 3.0% Chubb, Ltd. $ The Travelers Companies, Inc. $ Total Insurance $ Software & Services - 16.9% Internet Software & Services - 7.6% Alphabet, Inc. (Class A) * $ Alphabet, Inc. (Class C) * eBay, Inc. * Facebook, Inc. * $ Data Processing & Outsourced Services - 3.4% Automatic Data Processing, Inc. $ Fiserv, Inc. * Visa, Inc. $ Systems Software - 5.9% Check Point Software Technologies, Ltd. * $ Microsoft Corp. Oracle Corp. $ Total Software & Services $ Technology Hardware & Equipment - 2.8% Computer Storage & Peripherals - 2.8% Apple, Inc. $ Total Technology Hardware & Equipment $ Semiconductors & Semiconductor Equipment - 3.5% Semiconductor Equipment - 0.3% Lam Research Corp. $ Semiconductors - 3.2% Analog Devices, Inc. $ Intel Corp. $ Total Semiconductors & Semiconductor Equipment $ Telecommunication Services - 3.3% Integrated Telecommunication Services - 3.3% AT&T, Inc. $ Total Telecommunication Services $ Utilities - 4.0% Electric Utilities - 4.0% American Electric Power Co., Inc. $ Total Utilities $ TOTAL COMMON STOCKS (Cost $3,116,424,917) $ TOTAL INVESTMENT IN SECURITIES - 98.7% (Cost $3,116,424,917) (a) $ OTHER ASSETS & LIABILITIES - 1.3% $ TOTAL NET ASSETS - 100.0% $ * Non-income producing security. (a) At September 30, 2016, the net unrealized appreciation on investments based on cost for federal income tax purposes of $3,116,872,715 was as follows: Aggregate gross unrealized appreciation for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized depreciation for all investments in which there is an excess of tax cost over value Net unrealized appreciation $ Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities. Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – significant unobservable inputs (including the Portfolio's own assumptions in determining fair value of investments). The following is a summary of the inputs used as of September 30, 2016, in valuing the Fund's investments: Level 1 Level 2 Level 3 Total Common Stocks $- $- Total $- $- During the period ended September 30, 2016, there were no transfers between Levels 1, 2 and 3. ITEM 2. CONTROLS AND PROCEDURES. (a) Disclose the conclusions of the registrant's principal executive and principal financial officers, or persons performing similar functions, regarding the effectiveness of the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Act (17 CFR 270.30a-3(c))) as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the Act (17 CFR 270.30a-3(b))) and Rule 13a-15(b) or 15d-15(b) under the Exchange Act (17 CFR 240.13a-15(b) or 240.15d-15(b)). The registrant's principal executive officer and principal financial officer have concluded that the registrant's disclosure controls and procedures are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) Disclose any change in the registrant's internal controls over financial reporting (as defined in Rule 30a-3(d) under the Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. There were no significant changes in the registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)), exactly as set forth below: CERTIFICATIONS I, [identify the certifying individual], certify that: 1. I have reviewed this report on Form N-Q of [identify registrant]; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3. Based on my knowledge, the schedules of investments included in this report fairly present in all material respects the investments of the registrant as of the end of the fiscal quarter for which the report is filed; 4. The registrants other certifying officer(s) and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) and internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) for the registrant and have: (a) Designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to us by others within those entities, particularly during the period in which this report is being prepared; (b) Designed such internal control over financial reporting, or caused such internal control over financial reporting to be designed under our supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles; (c) Evaluated the effectiveness of the registrants disclosure controls and procedures and presented in this report our conclusions about the effectiveness of the disclosure controls and procedures, as of a date within 90 days prior to the filing date of this report, based on such evaluation; and (d) Disclosed in this report any change in the registrants internal control over financial reporting that occurred during the registrants most recent fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrants internal control over financial reporting; and 5. The registrants other certifying officer(s) and I have disclosed to the registrants auditors and the audit committee of the registrants board of directors (or persons performing the equivalent functions): (a) All significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are reasonably likely to adversely affect the registrants ability to record, process, summarize, and report financial information; and (b) Any fraud, whether or not material, that involves management or other employees who have a significant role in the registrants internal control over financial reporting. Date: [Signature] [Title] Filed herewith. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Pioneer Fund By (Signature and Title)* /s/ Lisa M.Jones Lisa M.Jones, President and Chief Executive Officer Date November 28, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Lisa M.Jones Lisa M.Jones, President and Chief Executive Officer Date November 28, 2016 By (Signature and Title)* /s/ Mark E. Bradley Mark E. Bradley, Treasurer and Chief Accounting and Financial Officer Date November 28, 2016 * Print the name and title of each signing officer under his or her signature.
